Filed 10/30/13 P. v. Young CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062966

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD242212)

MITCHELL YOUNG, II,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Theodore

M. Weathers, Judge. Affirmed.



         Koryn & Koryn and Sylvia Koryn, under appointment by the Court of Appeal, for

the Defendant and Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Julie L. Garland, Assistant

Attorneys General, Meagan J. Beal and William M. Wood, Deputy Attorneys General for

the Plaintiff and Respondent.
       A jury convicted Mitchell Young, II, of one count of burglary (Pen. Code,1

§ 459). Following the jury verdict, Young admitted six prison priors (§ 667.5, subd. (b)).

The court sentenced him to prison for the middle term of two years, struck the

punishment for his fifth and sixth prison priors, and imposed one-year consecutive terms

for each of the first four prison priors, for a total term of six years. The last three years

were ordered suspended under section 1170, subdivision (h)(5)(B).

       Young appeals, challenging the instructions given to the jury and the sentence

imposed. He contends the trial court erred by declining to instruct the jury on voluntary

intoxication and by giving the jury a consciousness of guilt instruction. He further

contends the court did not obtain a knowing and voluntary waiver of his right against

self-incrimination, right of confrontation, and right to a jury trial before accepting his

admissions of his prior convictions, rendering his admissions invalid. We affirm the

judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Around 9:00 a.m. on July 23, 2012, Philip Anguiano was standing in his

girlfriend's garage in the Skyline Hills area of San Diego. Anguiano noticed Young

walking on the other side of the street when Young said something to him that he could

not hear. Young then asked Anguiano whose Mercedes-Benz was parked in the driveway

across the street, and told Anguiano that he was going to take the car. Young also told

Anguiano he was looking for work.



1      Statutory references are to the Penal Code unless otherwise indicated.
                                               2
      Suspicious, Anguiano entered his girlfriend's house and observed Young from a

window. Anguiano watched him walk around the Mercedes-Benz, pick up a clothes

hanger that he made into a hook, and use it to unlock the back door of the Mercedes-

Benz. When Young opened the door, Anguiano noticed the window was slightly down,

which Young then pushed back up with his hands. Young sat down in the back seat of

the car, and began rifling through the car. Anguiano called police.

      San Diego Police Officer Blake Williams arrived while Young was still in the

back seat of the Mercedes-Benz. Officer Williams approached Young and asked him

what he was doing. Young told the officer he was "at his friend's house." Officer

Williams noticed Young had a piece of paper in his hand, and when he asked Young to

step out of the car Young placed the piece of paper on the back seat. After placing

Young in handcuffs, Officer Williams returned to the car and noticed a handprint on the

window and a coat hanger on the seat. The piece of paper Young had been holding was a

pay stub for Eric Rogers, the registered owner of the Mercedes-Benz.

      In his written report of the incident, Officer Williams checked a box to indicate

that Young was a possible narcotics user, described his demeanor as in a "stupor," and

characterized his speech as "mumbling." However, the officer testified that Young did

not appear to be intoxicated or under the influence of any narcotics. He did not smell any

alcohol on Young, who spoke very little to the officer, preventing him from determining

whether Young was intoxicated or under the influence of narcotics.

      The Mercedes-Benz had been parked in the driveway of Rogers's parents' house

for about two years. Rogers's mother had passed away and his father was in an assisted

                                            3
living home, so Rogers and his brother were renovating the house. Rogers testified that

he did not know Young and had not given him permission to enter his car.

                                      DISCUSSION

                                  I. Instructional Error

A. Standard of Review

       A court does not err by giving a jury instruction where there is sufficient evidence

to support the instruction. (People v. Williams (1997) 16 Cal. 4th 635, 677; People v.

Howard (2008) 42 Cal. 4th 1000, 1025.) Sufficient evidence is evidence from which a

reasonable jury could have concluded that the particular facts underlying the instruction

did in fact exist. (People v. Carr (1972) 8 Cal. 3d 287, 294.) A jury misinstruction is

evaluated for prejudice under the Watson test. (People v. Watson (1956) 46 Cal. 2d 818;

People v. Guiton (1993) 4 Cal. 4th 1116, 1129-1130; People v. Breverman (1998) 19
Cal. 4th 142, 173, 176.) Unless we conclude there is a reasonable probability that a result

more favorable to the appellant would have been reached in the absence of the alleged

error in instruction, the judgment will be affirmed. (Watson, at p. 836.)

B. Voluntary Intoxication Instruction

       Young contends he presented substantial evidence he was intoxicated during the

burglary, and therefore the court erred by failing to instruct the jury with CALCRIM No.

3426 regarding voluntary intoxication.2 Specifically, Young argues Officer Williams's



2     CALCRIM No. 3426 reads in part: "You may consider evidence, if any, of the
defendant's voluntary intoxication only in a limited way. You may consider that
evidence only in deciding whether the defendant acted [or failed to do an act] with
                                             4
report and testimony, along with Young's "bizarre behavior," could lead a jury to

conclude that Young was intoxicated during the crime.

       At the time of Young's offense, section 22, subdivision (b) provided: "Evidence of

voluntary intoxication is admissible solely on the issue of whether or not the defendant

actually formed a required specific intent . . . ."3 Burglary is a specific intent offense

(People v. Montoya (1994) 7 Cal. 4th 1027, 1052) and therefore Young was entitled to an

instruction on voluntary intoxication if there was "substantial evidence of [his] voluntary

intoxication and the intoxication affected [his] 'actual formation of specific intent.' "

(People v. Williams, supra, 16 Cal.4th at p. 677.)

       In Williams, the defendant sought a voluntary intoxication instruction based on a

witness's testimony that he was "probably spaced out" when he committed the crime.

(People v. Williams, supra, 16 Cal.4th at p. 677.) The defendant also pointed to

statements he made to the police after the crime that he was "doped up" and "smokin

pretty tough then." (Ibid.) Williams held this evidence was insufficient to warrant a

voluntary intoxication instruction because, assuming the evidence would qualify as


_________ . [¶] A person is voluntarily intoxicated if he or she
becomes intoxicated by willingly using any intoxicating drug, drink, or other substance
knowing that it could produce an intoxicating effect, or willingly assuming the risk of
that effect." "An instruction on the significance of voluntary intoxication is a 'pinpoint'
instruction that the trial court is not required to give unless requested by the defendant."
(People v. Rundle (2008) 43 Cal. 4th 76, 145, disapproved on another point in People v.
Doolin (2009) 45 Cal. 4th 390, 421, fn. 22.)

3     Section 22 was amended and renumbered in 2012 effective January 1, 2013, and is
now section 29.4.
                                               5
substantial, it failed to provide any support for the contention that the voluntary

intoxication "had any effect on defendant's ability to formulate intent." (Id. at pp. 677-

678.)

        We conclude the court here correctly found the evidence was insufficient to show

that Young was intoxicated in a manner that would cause him to lack the specific intent

to burglarize. Young misreads Officer Williams's testimony. When asked if Young

"appear[ed] to be intoxicated at all[,]" the officer responded: "No. I did not smell any

alcohol on his person. And he spoke very little to me, so I was unable to tell if he was

intoxicated or under the influence of anything." Officer Williams also testified that

Young did not exhibit any symptoms of being under the influence of a narcotic. He

explained that his statement in his report that Young was "mumbling" was simply

referring to Young not speaking loudly. Other than the statements in Officer Williams's

report, Young provides no evidence of intoxication. He did not testify, did not produce

evidence of the amount of alcohol he assertedly consumed, and did not present any

evidence regarding any cognitive impairment he was suffering from during the crime.

Without any direct or expert testimony on this subject, the jury would be left to speculate

whether Young was intoxicated at all. But even if we were to accept Officer Williams's

report as substantial evidence of Young's intoxication, the voluntary intoxication

instruction would still be unwarranted because, as in Williams, there was no evidence of

the effect any such intoxication had on Young's ability to formulate intent. (People v.

Williams, supra, 16 Cal.4th at pp. 677-678.)



                                               6
C. Consciousness of Guilt Instruction

       Over Young's objection, the court instructed the jury with CALCRIM No. 362 as

follows: "If the defendant made a false or misleading statement before this trial relating

to the charged crime, knowing the statement was false or intending to mislead, that

conduct may show he was aware of his guilt of the crime, and you may consider it in

determining his guilt. If you conclude that the defendant made the statement, it is up to

you decide its meaning and importance. However, evidence that the defendant made

such a statement cannot prove guilt by itself." Young contends the court erroneously

gave this consciousness of guilt instruction because it caused the jury to make an

inference that was unsupported by the facts, and it was an improper pinpoint instruction

that "improperly shifted the balance of instructions" against Young in violation of his

right to due process under the Fifth and Fourteenth Amendments to the United States

Constitution.

       A consciousness of guilt instruction is proper when there is evidence from which

the jury could reasonably find that a defendant's false statements were made to deflect

suspicion from himself, reflecting consciousness of guilt. (See People v. Howard, supra,

42 Cal.4th at p. 1025.) When Officer Williams first approached Young while he was in

the back seat of the Mercedes-Benz, Young sought to justify his presence by telling

Officer Williams he was at his friend's house. But Rogers testified that he did not know

Young, and there is no evidence any other person at Rogers's parent's house was, or

claimed to be, Young's friend. On this record, a jury could reasonably find Young's



                                             7
statement that he was "at his friend's house" was false and made to mislead the officer to

deflect any suspicion as to his presence in the parked car.

       Young also argues the consciousness of guilt instruction was an improper factual

pinpoint instruction that "shifted the balance of instructions" against him in violation of

his right to due process. The California Supreme Court has consistently upheld

consciousness of guilt instructions because "it can be inferred rationally that false

statements regarding a crime show a consciousness of guilt . . . ." (People v. Griffin

(1988) 46 Cal. 3d 1011, 1027; People v. Howard, supra, 42 Cal.4th at p. 1025 [rejecting

the argument that a consciousness of guilt instruction violates a defendant's due process

rights].) Moreover, a consciousness of guilt instruction is not an improper pinpoint

instruction because it tells the jury they may consider the evidence of false statements,

but the evidence cannot prove guilt by itself. (See People v. Arias (1996) 13 Cal. 4th 92,

142; People v. Kelly (1992) 1 Cal. 4th 495 ["If the court tells the jury that certain evidence

is not alone sufficient to convict, it must necessarily inform the jury, either expressly or

impliedly, that it may at least consider the evidence"].) We may not disregard the

Supreme Court's holdings on consciousness of guilt instructions (Auto Equity Sales, Inc.

v. Superior Court (1962) 57 Cal. 2d 450, 455) and therefore reject Young's claim that the

consciousness of guilt instruction violated his due process rights under the Fifth and

Fourteenth Amendments of the United States Constitution.




                                              8
                            II. Claim of Deficient Advisements

A. Background

       After both sides rested, Young waived his right to a jury trial on his six prison

priors. The trial court explained the People's charges with regard to the prior prison

terms, Young's right to a jury trial on the prison priors, and confirmed Young understood

the allegations against him. The following exchange occurred:

       "[The Court]: Mr. Young understands that he has a right—if there is a conviction

for the charge in count one, the burglary count, the felony, Mr. Young would have the

right to have the same jury determine whether or not the prison priors that are alleged in

the information are true. He also has the right to waive that jury trial if he so desires.

Have you and he discussed his right to a jury trial on the priors?

       "[Defense counsel]: We have, your honor. And just—he's indicated to me that he

would not like a jury trial on the priors. And I'm just going to confer with him for one

brief moment to ensure that that is still where he stands.

       "[The Court]: Okay.

       "[Discussion held off the record.]

       "[Defense counsel]: He maintains his position that he does not want a jury trial on

the priors.

       "[The Court]: Okay. So, Mr. Young, you understand that you do have—if there is

a conviction for the burglary charge, you would have the right to have the same jury hear

about your prison priors. Do you understand that?

       "[Young]: Yes.

                                              9
       "[The Court]: And then they would determine whether or not the People have

proved up those prison priors beyond a reasonable doubt or not. Do you understand that?

       "[Young]: Huh-uh.

       "[The Court]: Yes. So let me tell you. So the same jury would hear the People's

evidence about the prison priors.

       "[Young]: Okay.

       "[The Court]: Okay? And they would have to determine whether the People have

proved those prison priors beyond a reasonable doubt. You understand that? Basically,

it's a jury trial on the priors. So, Mr. Young, you seem to indicate that you don't

understand what I'm saying, so let me try to start over and explain it a little bit better. [¶]

So what we are asking is whether or not you want the jury to—if you want a jury trial on

your priors. Do you understand that?

       "[Young]: Yes.

       "[The Court]: And [defense counsel] has indicated that, after speaking with you,

you told her that you don't want a jury trial on the priors. Is that correct?

       "[Young]: That's correct.

       "[The Court]: Okay. Do you have any questions about your rights to have a jury

trial on the priors?

       "[Young]: No, sir.

       "[The Court]: No? And you are willing to give up those rights and waive a jury

trial at this time; correct?

       "[Young]: Correct.

                                              10
       "[The Court]: All right. Any questions about that?

       "[Young]: No, sir."

       After the jury returned its verdict, the court summarized each of Young's prior

convictions, and Young admitted them. The court then found Young had made a

voluntary and intelligent waiver of his right to trial, stating, "The Court believes that Mr.

Young has been fully advised of his right to a trial. He has waived his right to both a jury

trial as well as a court trial on the issue of the priors. He has admitted, and I believe that

he has knowingly and intelligently waived those rights and made his admission to those

six prison priors. So the Court will find each of those six prison priors to be true."

B. Analysis

       Before accepting a criminal defendant's admission of a prior conviction, a trial

court must advise the defendant of the right to a jury trial on the prior, the right to remain

silent, and the right to confront adverse witnesses. (In re Yurko (1974) 10 Cal. 3d 857,

863.) If the defendant makes an express waiver of these rights, or under the totality of

the circumstances the admission was voluntarily and knowingly made, the admission

stands. (People v. Mosby (2004) 33 Cal. 4th 353, 360-361.) Young contends the prior

conviction enhancements should be stricken because the trial court did not fully advise

him of his rights before he admitted his six prior prison terms. He maintains the court did

not inform him following the jury's guilty verdict of his right to a trial, his right to remain

silent, or his right to confront adverse witnesses.

       In making these arguments, Young fails to acknowledge the discussion he had

with the Court regarding his right to a jury trial on his prison priors immediately after

                                              11
both sides rested. He instead compares his situation to In re Candelario (1970) 3 Cal. 3d
702, a case in which the Supreme Court was confronted with the difference between

clerical and judicial error in amending a judgment to include a prior conviction. (Id. at p.

705.) Candelario does not discuss proper advisements prior to a defendant's admission

of prison priors, but instead addresses a trial court's jurisdiction to later amend an abstract

of judgment to include a prior conviction that was not referenced in the pronouncement

of judgment.4 (Ibid.) We disagree with Young's assertion that the Court in this case

"effectively did the same thing" by imposing a sentence "premised on findings that had

never been made." Here, the trial court took Young's waiver of all of his prior

convictions, found them to be true, and they are reflected in the abstract of judgment.

Accordingly, there is no question as to the trial court's jurisdiction, and Young's

comparison is without merit.




4       In In re Candelario, supra, 3 Cal. 3d 702, a defendant convicted of selling heroin
admitted having received a prior felony conviction for possession of marijuana. The
prior conviction, however, was not mentioned in the oral pronouncement of judgment,
the minute order of judgment, or the original abstract of judgment. (Id. at p. 706.) Over
a month later, the trial court filed an amended abstract of judgment including the prior
conviction. (Id. at pp. 704-706.) The California Supreme Court held the attempted
amendment was invalid on the ground that the court's failure to include the prior
conviction in the judgment could not be presumed an inadvertent clerical error:
"Admission of the prior offense . . . does not thereby relieve the court of its responsibility
to pronounce judgment finding petitioner guilty of the substantive offense with a prior
conviction, and to have such judgment entered in the official records of the court. [¶]
Reference to the prior conviction must be included in the pronouncement of judgment for
if the record is silent in that regard, in the absence of evidence to the contrary, it may be
inferred that the omission was an act of leniency by the trial court. In such circumstances
the silence operates as a finding that the prior conviction was not true." (Id. at p. 706.)
                                              12
       Young also relies on People v. Torres (1996) 43 Cal. App. 4th 1073, a case that was

subsequently disapproved by Mosby, supra, 33 Cal. 4th 353. Under the circumstances of

this case, Mosby is controlling. In Mosby, the court found a defendant's admission of his

prior conviction voluntary and intelligent, despite the absence of the defendant's waiver

of his rights to remain silent and to confront adverse witnesses. (Id. at pp. 356, 360, 363-

365.) There, the trial court had expressly advised the defendant of his right to a jury trial

on his prior conviction allegation, and the defendant expressly waived that right,

admitting the truth of that allegation. (Id. at pp. 358, 364.) On appeal, the defendant

argued the trial court committed reversible error by failing to advise him of his other two

rights. (Id. at p. 364.) The Supreme Court held the defendant's understanding and

whether he knowingly waived constitutional rights was informed by the entire record of

the proceedings, because "previous experience in the criminal justice system is relevant

to a recidivist's ' "knowledge and sophistication regarding his [legal] rights." ' " (Id. at p.

365, in part citing Parke v. Raley (1992) 506 U.S. 20, 36-37.) The defendant in Mosby

had just participated in a jury trial at which he did not testify, and during the trial his

counsel confronted witnesses. (Mosby, 33 Cal.4th at p. 365.) Also, his prior conviction

was based on a plea of guilty, in connection with which he would have received the

requisite advisements. (Ibid.) Thus, the California Supreme Court held that under the

totality of the circumstances, the Court of Appeal did not err by concluding the defendant

had voluntarily and intelligently admitted his prior conviction despite being advised of

and having waived only his right to a jury trial. (Ibid.)



                                               13
          Young contends his prior experience with the criminal justice system is

insufficient to prove his knowledge of the right to remain silent and right to confront

witnesses. However, Young's interpretation of the totality of the circumstances fails to

acknowledge that he waived his right to a jury trial on his prison priors just minutes after

trial concluded on the substantive offenses. As in Mosby, Young did not testify at his

trial and his attorney confronted adverse witnesses. Additionally, Young has an

extensive criminal record, with at least six prior convictions, from which a court can infer

he has " ' "knowledge and sophistication regarding his [legal] rights." ' " (People v.

Mosby, supra, 33 Cal.4th at p. 365.) Based on this record, we conclude under the totality

of the circumstances Young made a voluntary and intelligent admission of his prison

priors.




                                              14
                                 DISPOSITION

     The judgment is affirmed.




                                               O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


HALLER, J.




                                     15